EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 19 January 2022.
The application has been amended as follows:
Claim 16 has been amended to incorporate the subject matter of claim 31 and 41: --A method of use of an electrosurgical system:
providing a plurality of modular units, each unit comprising a motor unit and a surgical mechanical arm actuated by, connected to and supplied with electrosurgical power by said motor unit; 
selecting a desired electrosurgical operational mode for at least one of said modular units by one or more of:
connecting an electrosurgical supply to said at least one modular unit;
inputting a desired electrosurgical operational mode for said at least one modular unit at a user interface; and
providing to said surgical arm, via switching circuitry which switches electrosurgical power supply, either bipolar energy, monopolar energy, or no energy supply in accordance with said selected operational mode; wherein said switching circuitry comprises a first slip ring which is powered in both monopolar and bipolar modes, and a second slip ring which is powered only in bipolar operational mode; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794